Case: 22-120     Document: 16     Page: 1   Filed: 04/05/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

      CORE OPTICAL TECHNOLOGIES, LLC,
              Plaintiff-Respondent

                             v.

               JUNIPER NETWORKS, INC.,
                   Defendant-Petitioner
                  ______________________

                         2022-120
                  ______________________

   On Petition for Permission to Appeal pursuant to 28
U.S.C. Section 1292(b) from the United States District
Court for the Northern District of California in No. 3:21-cv-
02428-VC, Judge Vince Chhabria.
                 ______________________

                      ON PETITION
                  ______________________

 Before PROST, REYNA and CUNNINGHAM, Circuit Judges.
CUNNINGHAM, Circuit Judge.
                        ORDER
     Juniper Networks, Inc. petitions for permission to ap-
peal from an interlocutory order of the United States Dis-
trict Court for the Northern District of California denying
Juniper’s motion to dismiss, which the district court
Case: 22-120      Document: 16    Page: 2    Filed: 04/05/2022




2 CORE OPTICAL TECHNOLOGIES, LLC v. JUNIPER NETWORKS, INC.



certified pursuant to 28 U.S.C. § 1292(b). Core Optical
Technologies, LLC opposes the petition.
     Under § 1292(b), a district court may certify that an or-
der that is not otherwise appealable is one involving a con-
trolling question of law as to which there is substantial
ground for difference of opinion and for which an immedi-
ate appeal may materially advance the ultimate termina-
tion of the litigation. Ultimately, this court must exercise
its own discretion in deciding whether to grant permission
to appeal an interlocutory order. See In re Convertible
Rowing Exerciser Pat. Litig., 903 F.2d 822, 822 (Fed. Cir.
1990). In this case, we conclude that we should not permit
an interlocutory appeal.
    Accordingly,
    IT IS ORDERED THAT:
    The petition for permission to appeal is denied.
                                    FOR THE COURT

  April 5, 2022                     /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court